Case 8:18-cv-01644-VAP-KES Document 17-22 Filed 10/03/18 Page 1 of 11 Page ID
                                  #:510




                                    Exhibit 22
                                    257
Case
Case8:18-cv-01644-VAP-KES
     8:17-bk-11961-CB Doc 560
                          Document
                               Filed 17-22
                                     09/05/18
                                            FiledEntered
                                                  10/03/18
                                                         09/05/18
                                                            Page 16:03:15
                                                                  2 of 11 Page
                                                                            Desc
                                                                               ID
                        Main Document
                                   #:511 Page 1 of 5


  1   RAINES FELDMAN LLP
      Miles J. Feldman (State Bar No. 173383)
  2   Robert M. Shore (State Bar No. 166018)
      Hamid R. Rafatjoo (State Bar No. 181564)
  3   1800 Avenue of the Stars, 12th Floor
      Los Angeles, CA 90067
  4   Telephone: 310.440.4100
      Facsimile: 310.691.1367
  5   E-mail:       mfeldman@raineslaw.com
                    rshore@raineslaw.com
  6                 hrafatjoo@raineslaw.com

  7   Attorneys for Former Debtor
      Eagan Avenatti, LLP
  8

  9                      UNITED STATES BANKRUPTCY COURT
                 CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION
 10
      In re:                                     Case No. 8:17-bk-11961-CB
 11
      EAGAN AVENATTI, LLP,                       Chapter 11
 12
                       Debtor.                   AMENDED NOTICE OF RECEIPT OF
 13                                              MONIES (July 11, 2018 through August 11,
                                                 2018); DECLARATION OF MICHAEL J.
 14
                                                 AVENATTI IN SUPPORT THEREOF
 15
                                                 [No Hearing Required]
 16
                                                 Judge: The Hon. Catherine E. Bauer
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28



                                          258
Case
Case8:18-cv-01644-VAP-KES
     8:17-bk-11961-CB Doc 560
                          Document
                               Filed 17-22
                                     09/05/18
                                            FiledEntered
                                                  10/03/18
                                                         09/05/18
                                                            Page 16:03:15
                                                                  3 of 11 Page
                                                                            Desc
                                                                               ID
                        Main Document
                                   #:512 Page 2 of 5


   1           Pursuant to the Order Granting in Part and Denying in Part Amended Motion for Assignment and

   2 Restraining Order entered on July 11, 2018 [Dkt. No. 498] (the “Restraining Order”), Eagan Avenatti, LLP,

   3 the former chapter 11 debtor in the above-captioned case, hereby files this Amended Notice of Receipt of

   4 Monies.

   5            Date Received    Amount Received      Payee
                7/20/2018               $35,000.00    Eagan Avenatti, LLP
   6            7/30/2018                $2,000.00    Avenatti & Associates
                7/31/2018                 $500.00     Avenatti & Associates
   7

   8 Dated: September 5, 2018                                RAINES FELDMAN LLP
   9                                                         By:            /s/ Hamid R. Rafatjoo
  10                                                                Hamid R. Rafatjoo
                                                             Attorneys for Former Debtor
  11                                                         Eagan Avenatti LLP

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28




                                                259      1
Case
Case8:18-cv-01644-VAP-KES
     8:17-bk-11961-CB Doc 560
                          Document
                               Filed 17-22
                                     09/05/18
                                            FiledEntered
                                                  10/03/18
                                                         09/05/18
                                                            Page 16:03:15
                                                                  4 of 11 Page
                                                                            Desc
                                                                               ID
                        Main Document
                                   #:513 Page 3 of 5




                                      260
        Case
        Case8:18-cv-01644-VAP-KES
             8:17-bk-11961-CB Doc 560
                                  Document
                                       Filed 17-22
                                             09/05/18
                                                    FiledEntered
                                                          10/03/18
                                                                 09/05/18
                                                                    Page 16:03:15
                                                                          5 of 11 Page
                                                                                    Desc
                                                                                       ID
                                Main Document
                                           #:514 Page 4 of 5



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
1800 Avenue of the Stars, 12th Floor, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled (specify):
AMENDED NOTICE OF RECEIPT OF MONIES (July 11, 2018 through August 11, 2018);
DECLARATION OF MICHAEL J. AVENATTI IN SUPPORT THEREOF
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
September 5, 2018 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

       Michael Avenatti mavenatti@eaganavenatti.com, jregnier@eaganavenatti.com
       Mikel R Bistrow mikel.bistrow@dinsmore.com, caron.burke@dinsmore.com
       Peter W Bowie peter.bowie@dinsmore.com, caron.burke@dinsmore.com
       Jeffrey W Broker jbroker@brokerlaw.biz
       Christopher Celentino chris.celentino@dinsmore.com,
        caron.burke@dinsmore.com;SDCMLFiles@DINSMORE.COM
       Sara Chenetz schenetz@perkinscoie.com,
        dlax@perkinscoie.com;cmallahi@perkinscoie.com;mduncan@perkinscoie.com
       Fahim Farivar ffarivar@foley.com, amcdow@foley.com;khernandez@foley.com
       Amir Gamliel amir-gamliel-9554@ecf.pacerpro.com,
        cmallahi@perkinscoie.com;DocketLA@perkinscoie.com;JDerosier@perkinscoie.com
       David B Golubchik dbg@lnbyb.com, dbg@ecf.inforuptcy.com
       Michael J Hauser michael.hauser@usdoj.gov
       Mark S Horoupian mhoroupian@sulmeyerlaw.com,
        ppenn@sulmeyerlaw.com;mhoroupian@ecf.inforuptcy.com;dperez@sulmeyerlaw.com;ppenn@ecf.info
        ruptcy.com
       James KT Hunter jhunter@pszjlaw.com
       Sheri Kanesaka sheri.kanesaka@fnf.com, Christine.hipp@fnf.com
       Isaac Marcushamer
       Ashley M McDow amcdow@foley.com, Khernandez@foley.com;Ffarivar@foley.com
       Malhar S Pagay mpagay@pszjlaw.com, mpagay@pszjlaw.com
       R Gibson Pagter gibson@ppilawyers.com, ecf@ppilawyers.com;pagterrr51779@notify.bestcase.com
       Misty A Perry Isaacson misty@ppilawyers.com,
        ecf@ppilawyers.com;perryisaacsonmr51779@notify.bestcase.com
       Thomas J Polis tom@polis-law.com, paralegal@polis-law.com;r59042@notify.bestcase.com
       Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com;cwilliams@raineslaw.com
       Robert M Saunders rsaunders@pszjlaw.com, rsaunders@pszjlaw.com
       James R Selth jim@wsrlaw.net, jselth@yahoo.com;brian@wsrlaw.net;vinnet@ecf.inforuptcy.com
       Najah J Shariff najah.shariff@usdoj.gov, USACAC.criminal@usdoj.gov
       David H Stein dstein@wilentz.com
       Michael K Symons mike@symonsmarkwith.com, mike@symonsmarkwith.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                                                                         261
        Case
        Case8:18-cv-01644-VAP-KES
             8:17-bk-11961-CB Doc 560
                                  Document
                                       Filed 17-22
                                             09/05/18
                                                    FiledEntered
                                                          10/03/18
                                                                 09/05/18
                                                                    Page 16:03:15
                                                                          6 of 11 Page
                                                                                    Desc
                                                                                       ID
                                Main Document
                                           #:515 Page 5 of 5


                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) __________ I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 9/5/2018 I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


Via Overnight Delivery
The Honorable Catherine E. Bauer
United States Bankruptcy Court
411 West Fourth Street, Suite 5165
Santa Ana, CA 92701-4593


                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 9/5/2018                       Bambi Clark                                                     /s/ Bambi Clark
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                                                                         262
Case
Case8:18-cv-01644-VAP-KES
     8:17-bk-11961-CB Doc 563
                          Document
                               Filed 17-22
                                     09/18/18
                                            FiledEntered
                                                  10/03/18
                                                         09/18/18
                                                            Page 13:32:36
                                                                  7 of 11 Page
                                                                            Desc
                                                                               ID
                        Main Document
                                   #:516 Page 1 of 5




                                      263
Case
Case8:18-cv-01644-VAP-KES
     8:17-bk-11961-CB Doc 563
                          Document
                               Filed 17-22
                                     09/18/18
                                            FiledEntered
                                                  10/03/18
                                                         09/18/18
                                                            Page 13:32:36
                                                                  8 of 11 Page
                                                                            Desc
                                                                               ID
                        Main Document
                                   #:517 Page 2 of 5




                                      264
Case
Case8:18-cv-01644-VAP-KES
     8:17-bk-11961-CB Doc 563
                          Document
                               Filed 17-22
                                     09/18/18
                                            FiledEntered
                                                  10/03/18
                                                         09/18/18
                                                            Page 13:32:36
                                                                  9 of 11 Page
                                                                            Desc
                                                                               ID
                        Main Document
                                   #:518 Page 3 of 5




                                      265
        Case
         Case8:18-cv-01644-VAP-KES
              8:17-bk-11961-CB Doc Document
                                   563 Filed17-22
                                             09/18/18
                                                   FiledEntered
                                                         10/03/18
                                                                09/18/18
                                                                   Page 10
                                                                         13:32:36
                                                                           of 11 Page
                                                                                  DescID
                                  Main Document
                                            #:519 Page 4 of 5



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
1800 Avenue of the Stars, 12th Floor, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled (specify):
SECOND NOTICE OF RECEIPT OF MONIES (August 12, 2018 through September 12, 2018);
DECLARATION OF MICHAEL J. AVENATTI IN SUPPORT THEREOF
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
September 18, 2018 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

        Michael Avenatti mavenatti@eaganavenatti.com, jregnier@eaganavenatti.com
        Mikel R Bistrow mikel.bistrow@dinsmore.com, caron.burke@dinsmore.com
        Peter W Bowie peter.bowie@dinsmore.com, caron.burke@dinsmore.com
        Jeffrey W Broker jbroker@brokerlaw.biz
        Christopher Celentino chris.celentino@dinsmore.com,
         caron.burke@dinsmore.com;SDCMLFiles@DINSMORE.COM
        Sara Chenetz schenetz@perkinscoie.com,
         dlax@perkinscoie.com;cmallahi@perkinscoie.com;mduncan@perkinscoie.com
        Fahim Farivar ffarivar@foley.com, amcdow@foley.com;khernandez@foley.com
        Amir Gamliel amir-gamliel-9554@ecf.pacerpro.com,
         cmallahi@perkinscoie.com;DocketLA@perkinscoie.com;JDerosier@perkinscoie.com
        David B Golubchik dbg@lnbyb.com, dbg@ecf.inforuptcy.com
        Michael J Hauser michael.hauser@usdoj.gov
        Mark S Horoupian mhoroupian@sulmeyerlaw.com,
         ppenn@sulmeyerlaw.com;mhoroupian@ecf.inforuptcy.com;dperez@sulmeyerlaw.com;ppenn@ecf.info
         ruptcy.com
        James KT Hunter jhunter@pszjlaw.com
        Sheri Kanesaka sheri.kanesaka@fnf.com, Christine.hipp@fnf.com
        Isaac Marcushamer
        Ashley M McDow amcdow@foley.com, Khernandez@foley.com;Ffarivar@foley.com
        Malhar S Pagay mpagay@pszjlaw.com, mpagay@pszjlaw.com
        R Gibson Pagter gibson@ppilawyers.com, ecf@ppilawyers.com;pagterrr51779@notify.bestcase.com
        Misty A Perry Isaacson misty@ppilawyers.com,
         ecf@ppilawyers.com;perryisaacsonmr51779@notify.bestcase.com
        Thomas J Polis tom@polis-law.com, paralegal@polis-law.com;r59042@notify.bestcase.com
        Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com;cwilliams@raineslaw.com
        Robert M Saunders rsaunders@pszjlaw.com, rsaunders@pszjlaw.com
        James R Selth jim@wsrlaw.net, jselth@yahoo.com;brian@wsrlaw.net;vinnet@ecf.inforuptcy.com
        Najah J Shariff najah.shariff@usdoj.gov, USACAC.criminal@usdoj.gov
        David H Stein dstein@wilentz.com
        Michael K Symons mike@symonsmarkwith.com, mike@symonsmarkwith.com
        United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                                                                         266
        Case
         Case8:18-cv-01644-VAP-KES
              8:17-bk-11961-CB Doc Document
                                   563 Filed17-22
                                             09/18/18
                                                   FiledEntered
                                                         10/03/18
                                                                09/18/18
                                                                   Page 11
                                                                         13:32:36
                                                                           of 11 Page
                                                                                  DescID
                                  Main Document
                                            #:520 Page 5 of 5


                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) __________ I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) September 18, 2018 I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


Via Overnight Delivery
The Honorable Catherine E. Bauer
United States Bankruptcy Court
411 West Fourth Street, Suite 5165
Santa Ana, CA 92701-4593


                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 9/18/2018                      Bambi Clark                                                     /s/ Bambi Clark
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                                                                         267
